Case 2:21-cv-03046-ER Document 16 Filed 07/29/21 Page 1 of 6
Case 2:21-cv-03046-ER Document 16 Filed 07/29/21 Page 2 of 6
Case 2:21-cv-03046-ER Document 16 Filed 07/29/21 Page 3 of 6




               Bahaa Dawara
               Register Number: 69940-066
               FCI FORT DIX
               5756 HARTFORD & POINTVILLE RD
               JOINT BASE MDL, NJ 08640
Case 2:21-cv-03046-ER Document 16 Filed 07/29/21 Page 4 of 6
Case 2:21-cv-03046-ER Document 16 Filed 07/29/21 Page 5 of 6




               Imad Dawara
               Register Number: 69939-066
               FCI FORT DIX
               5756 HARTFORD & POINTVILLE RD
               JOINT BASE MDL, NJ 08640
Case 2:21-cv-03046-ER Document 16 Filed 07/29/21 Page 6 of 6
